Appeal Dismissed and Memorandum Opinion filed August 4, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-22-00427-CV

                BILLY JUSTUS LINNENBURGER, Appellant

                                       V.
LOU ANN MARTIN; LA PORTE MAIN PROPERTIES, INC.; and PAUL U.
        LEE-LA PORTE FUNERAL HOME, INC., Appellees

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 1994-31314

                         MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed December 5, 1995.
Appellant’s notice of appeal was filed May 19, 2022.

      Appellant’s notice of appeal was not filed timely. See Tex. R. App. P. 26.1.
On June 30, 2022, notification was transmitted to all parties that the appeal was
subject to dismissal without further notice for want of jurisdiction. See Tex. R.
App. P. 42.3(a). Appellant’s response fails to demonstrate that this court has
jurisdiction over the appeal.

      We dismiss the appeal for want of jurisdiction.



                                      PER CURIAM


Panel consists of Justices Spain, Zimmerer, and Poissant.




                                         2